On Application for Rehearing
PER CURIAM.
Counsel for the defendant points out, on application for rehearing, that inadvertently we omitted in our original opinion four words, i. e., “the manner of conducting,” when we quoted Section 52 of Article 7 of the Constitution. He contends that the constitutional provision merely authorizes the juvenile court to regulate the manner of conducting proceedings therein. Irrespective of whether Section 52 of Article 7 of the Constitution has any bearing on the case, the crime of neglecting the family is a continuing offense and subsection 3 of LSA-Revised Statutes 15:16.1 is merely a declaratory rule of law as to where the offense is really committed, and that the offense shall be held to be committed in any parish in which the accused was under a duty to furnish support. Such being the case, the statute does not violate Section 9 of Article 1 of the Constitution, providing that all trials shall take place in the parish in which the offense was committed. 22 C.J.S., Criminal Law, § 183. Moreover, under the provisions of Article 13 of the Code of Criminal Procedure, LSA-R.S. 15:13 where several acts constituting a crime *526shall have been committed in more than one parish the offender may be tried in any parish where a substantial element of the crime has been committed.
For the reasons assigned, the application for rehearing is denied.